ORDER
Motions for leave to appeal and for a stay are granted, as follows:
1. Subject to the further provisions of this Order, the October 6, 1993, order of the Appellate Division is stayed pending the disposition of the appeal in that court;
2. The stay of the remand to the The New Jersey Historic Sites Council is vacated, and the Council shall accelerate its reconsideration of the Department’s final Decision of November 30, 1992, by including the remand on the Council’s October agenda;
3. The September 24, 1993, supplemental stop work order of the Commissioner shall remain in effect pending appeal except for those activities that can be completed without regard to the final disposition of the appeal; and it is further
*556ORDERED that the Appellate Division accelerate its consideration of the appeal.